Exhibit 10.2

 

MONTPELIER RE HOLDINGS LTD.

 

2012 LONG-TERM INCENTIVE PLAN

 

[2014] DIRECTOR RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of [·]
between Montpelier Re Holdings Ltd. (the “Company”) and [DIRECTOR’S FULL NAME]
(the “Participant”).

 

The Company hereby grants to the Participant an incentive award (the “Award”) on
the terms and conditions as set forth in this Award Agreement and in the
Company’s 2012 Long-Term Incentive Plan (the “Plan”), as it may be amended from
time to time.

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.        Restricted Share Units.  The Participant is hereby granted [·]
Restricted Share Units (“RSUs”).

 

SECTION 2.  Nature of Award.  RSUs represent the opportunity to receive shares
of common stock of the Company, par value 1/6 cents per share (“Shares”), as are
earned in accordance with Section 3, 4 or 5 of this Award Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining actively engaged in
good standing (as determined by the Committee in its sole discretion) as a
member of the board of directors of the Company or any of its Affiliates through
the applicable Vesting Date (as defined below), the RSUs awarded pursuant to
Section 1 above shall vest [in three (3) equal tranches at midnight as of [·]
and [·], respectively (each of the three preceding dates, a “Vesting Date”)][at
midnight as of [·] (the “Vesting Date”)].(1)  Shares shall be issued by the
Company to the Participant in satisfaction of the Award as soon as reasonably
practicable following [each][the] Vesting Date, but in no event later than the
last day of the calendar quarter in which the Vesting Date falls.

 

SECTION 4.  Termination of Service as a Director.  Except as set forth in
Section 5 below, and unless otherwise determined by the Committee, if the
Participant’s service as a director of the Company or an Affiliate, as
applicable, is terminated at any time prior to the date upon which all RSUs
awarded pursuant to Section 1 above are fully vested pursuant to Section 3 above
(the “Final Vesting Date”):

 

(a)   for any reason other than termination by the Company or an Affiliate, as
applicable, for Cause, then all RSUs awarded pursuant to Section 1 above that
are unvested at the date of such termination shall be forfeited; or

 

--------------------------------------------------------------------------------

(1)  Note to Draft:  This Award Agreement is intended for use for both
(i) initial grants to newly elected/appointed directors, which vest ratably over
two (2) years from the date of grant and (ii) annual grants to continuing
directors, which vest on the first anniversary of the date of grant.

 

--------------------------------------------------------------------------------


 

(b)   by the Company or an Affiliate, as applicable, for Cause, then all RSUs
awarded pursuant to Section 1 above, whether vested or unvested at the date of
such termination, shall be forfeited.

 

SECTION 5. Change of Control.  Notwithstanding the provisions of Sections 3 and
4 above, if upon a Change of Control or within twenty-four (24) months
thereafter, the Participant’s service as a director of the Company or an
Affiliate, as applicable, is terminated:

 

(a)   (i) by the Company or an Affiliate, as applicable, without Cause or
(ii) on account of death or Disability, then upon such termination, all
outstanding RSUs awarded pursuant to Section 1 above shall vest in full.  Shares
shall be issued to the Participant by the Company as soon as reasonably
practicable after such termination but not later than March 15 of the year
following the year of vesting;

 

(b)   by the Participant, then all RSUs awarded pursuant to Section 1 above that
are unvested at the date of termination shall be forfeited, and Shares with
respect to any RSUs awarded pursuant to Section 1 above that are vested at the
date of termination shall be issued to the Participant by the Company as soon as
reasonably practicable after such termination but not later than March 15 of the
year following the year of vesting; or

 

(c)   by the Company or an Affiliate, as applicable, for Cause, then all RSUs
awarded pursuant to Section 1 above, whether vested or unvested at the date of
termination, shall be forfeited.

 

SECTION 6.  Tax Withholding.  The Participant may elect to satisfy, in whole or
in part, any liability for withholding taxes and social security (or similar)
liabilities required under applicable law to be withheld in respect of the Award
either by (a) having the Company withhold from the number of Shares issued to
the Participant pursuant to the RSUs awarded pursuant to Section 1 above a
number of Shares having an aggregate Fair Market Value equal to such withholding
liability or (b) making a cash payment to the Company equal to the amount of
such withholding liability; provided, however, that in the event that the
Participant elects to make a cash payment, the Company reserves the right to
retain the Shares until the Participant has delivered the full amount of such
cash payment to the Company.

 

SECTION 7.  No Rights as a Shareholder.  The Participant shall have no rights as
a shareholder with respect to any Shares underlying the Award until and unless
the Participant’s name is entered in the Company’s Register of Members as the
holder of such Shares and a Share certificate is issued to the Participant upon
payment with respect to the Award.  Except as otherwise provided in
Section 4(b) of the Plan, Section 7(c) of the Plan or Section 8 below, no
adjustments shall be made for dividends or distributions (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property)
on, or other events relating to, Shares underlying the RSUs awarded pursuant to
Section 1 above for which the record date is prior to the date such Shares are
delivered.

 

SECTION 8.  Dividend Equivalents.  To the extent ordinary cash dividends are
paid on Shares with respect to the period commencing on the date hereof and
ending on the Final Vesting Date, the Participant shall be entitled to receive,
within ninety (90) days following the respective payment dates of such dividends
(subject to the

 

--------------------------------------------------------------------------------


 

Participant’s continued active service as director in good standing (as
determined by the Committee in its sole discretion) at the relevant dividend
equivalent payment date), a cash payment equivalent to the cash dividends paid
on the number of Shares underlying the unvested RSUs awarded pursuant to
Section 1 above on such dividend equivalent payment date.  Payments made
pursuant to this Section 8 shall be in the form of ordinary compensation.

 

SECTION 9.  Transferability.  In accordance with Section 9(a) of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any cash or
property to which he or she may be entitled in respect of the Award in the event
of his or her death on a form to be provided by the Committee.  Except as
otherwise provided herein or in Section 9(a) of the Plan, (a) neither the Award
nor any right hereunder shall be assignable or transferable by the Participant,
other than by will or the laws of descent and distribution, (b) neither the
Award nor any right hereunder may be pledged, attached or otherwise encumbered
other than in favor of the Company and (c) any purported pledge, attachment or
encumbrance thereof other than in favor of the Company shall be void and
unenforceable against the Company or any Affiliate.  All terms and conditions of
the Plan and this Award Agreement, including but not limited to any applicable
vesting conditions, shall be binding upon any permitted successors and assigns.

 

SECTION 10.  Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each Person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s (or such
Person’s) acceptance and ratification of, and consent to, any action taken under
the Plan or the Award by the Company, the Board or the Committee.  Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or the
Award shall be within the sole and plenary discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon all Persons,
including the Company, any Affiliate, the Participant, any holder or beneficiary
of the Award and any shareholder.  In the event of any conflict between any
provision of the Plan and this Award Agreement, the terms and provisions of the
Plan shall control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified in the Company’s
records, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings as used or defined in the Plan.

 

SECTION 13.  Governing Law and Severability.  The validity, construction and
effect of this Award Agreement shall be determined in accordance with the laws
of Bermuda, without giving effect to the conflict of laws provisions thereof. 
If any provision of this Award Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Award Agreement, such provision shall be
construed or deemed stricken as to such

 

--------------------------------------------------------------------------------


 

jurisdiction, and the remainder of this Award Agreement shall remain in full
force and effect.

 

SECTION 14.  No Right to Employment or Directorship.  The grant of the Award
shall not be construed as giving the Participant the right to be retained as an
employee, director or consultant.  The rights and obligations of any individual
under the terms of his office, employment or consultancy with the Company or any
past or present Affiliate shall not be affected by his participation in the Plan
and the Plan (and/or the Award Agreement) shall not form part of any contract of
employment or directorship or any consultancy agreement between the individual
and any such company.  An employee, non-employee director or consultant shall
have no right to be granted an Award under the Plan.  Further, the Company or an
Affiliate may at any time dismiss the Participant from employment or discontinue
any directorship or consulting relationship, free from any liability or any
claim under the Plan or this Award Agreement, unless otherwise expressly
provided in the Plan or herein.

 

SECTION 15.  Data Collection and Processing.  By participating in the Plan, the
Participant consents to the collection, processing, transmission and storage by
the Company, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of introducing and administering the
Plan.  The Company may share such information with any past or present
Affiliate, the trustee of the Company’s employee benefit trust (if applicable),
its registrars, brokers, other third party administrator or any person who
acquires the company on a Change of Control or who acquires the undertaking or
part-undertaking which employs the Participant, whether within or outside of the
European Economic Area.

 

SECTION 16.  Dispute Resolution.  (a)  Mediation and Arbitration.  If a dispute
arises out of or relates to this Award Agreement or the breach hereof, and if
the dispute cannot be settled through negotiation, such dispute shall be
resolved in accordance with Section 10 of the Plan.

 

(b)      Waiver of a Jury Trial.  The Participant hereby waives, to the fullest
extent permitted by applicable law, any right he or she may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Award Agreement or the Plan.

 

(c)       Confidentiality.  The Participant hereby agrees to keep confidential
the existence of, and any information concerning, a dispute described in this
Section 16, except that he or she may disclose information concerning such
dispute to the mediator, arbitrator or other body that is considering such
dispute in accordance with Section 10 of the Plan or to his or her legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute).

 

SECTION 17.  Amendment of this Award Agreement.  In accordance with
Section 7(b) of the Plan, the Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
this Award Agreement prospectively or retroactively; provided, however, that,
except as set forth in Section 18 below or as deemed necessary by the Committee
in order to comply with applicable law, tax rules, stock exchange rules or
accounting rules, any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair the rights of the Participant (or any holder or

 

--------------------------------------------------------------------------------


 

beneficiary of the Award) under this Award Agreement shall not to that extent be
effective without the consent of the Participant (or, as applicable, such holder
or beneficiary).

 

SECTION 18.  Sections 409A and 457A of the Code.  It is intended that the RSUs
awarded pursuant to Section 1 above shall be exempt from Sections 409A and 457A
of the Code pursuant to the “short-term deferral” rule applicable to each such
section, as set forth in the regulations or other guidance published by the IRS
thereunder.  Notwithstanding any provision of this Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Sections 409A and 457A of the Code, the Company reserves the right to make
amendments to the Award as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Sections 409A and 457A of the Code.  In
any case, the Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
or for the Participant’s account in connection with the Award (including any
taxes and penalties under Sections 409A and 457A of the Code), and neither the
Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold the Participant harmless from any or all of such taxes or
penalties.

 

SECTION 19.  Headings and Construction.  Headings are given to the sections of
this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision herein.  Whenever the
words “include”, “includes” or “including” are used in this Award Agreement,
they shall be deemed to be followed by the words “but not limited to”.

 

SECTION 20.  Consents.  The Participant’s rights in respect of the Award are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Participant’s consenting to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan).

 

SECTION 21.  Counterparts.  This Award Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
which taken together will constitute one and the same instrument,
notwithstanding that all parties have not signed the same counterpart, and
delivery of the signatures provided for below by facsimile, e-mail of scanned
images in PDF format or other electronic transmission may be relied upon, and
will have the same force and effect, as the originals of such signatures.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

by:

 

 

 

Name:

[NAME]

 

 

Title:

[TITLE]

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

by:

 

 

 

Name:

[DIRECTOR’S FULL NAME]

 

 

Title:

[TITLE]

 

--------------------------------------------------------------------------------